.        








 
IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0435-02


ALEXANDER ALONZO, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

HARRIS COUNTY



 Hervey, J., delivered the opinion of the Court in which Meyers, Price,
Womack, Johnson, Keasler, Holcomb, and Cochran, J.J., join.  Keller, P.J., filed a
dissenting opinion.


OPINION


	Appellant was convicted of capital murder and sentenced to life imprisonment.  The Court
of Appeals reversed and remanded for a new trial after deciding that the trial court erroneously
excluded defensive evidence.  Alonzo v. State, 67 S.W.3d 346, 355-62 (Tex.App.-Waco 2001).  We
granted the State's petition for discretionary review to review this decision.  After reviewing the
parties' briefs and the relevant portions of the record, we conclude that our decision to grant the
petition was improvident.  Accordingly, we dismiss the State's petition for discretionary review.  See
Tex.R.App. 69.3.

									Hervey, J.
Delivered: March 16, 2005
Publish